         Case 3:19-cv-02754-JD Document 29 Filed 03/22/21 Page 1 of 5



 1   MATTHEW RODRIQUEZ                                       BRIAN M. BOYNTON
     Acting Attorney General of California                   Acting Assistant Attorney General
 2   PAUL STEIN                                              BRAD P. ROSENBERG
     Supervising Deputy Attorney General                     Assistant Director
 3   ANNA T. FERRARI (SBN 261579)                            Federal Programs Branch
     Deputy Attorney General                                 M. ANDREW ZEE (SBN 272510)
 4   SHARON L. O’GRADY (SBN 102356)                          Attorney
     Deputy Attorney General                                 United States Department of Justice
 5    455 Golden Gate Avenue, Suite 11000                    Civil Division, Federal Programs Branch
      San Francisco, CA 94102-7004                             450 Golden Gate Avenue, Rm. 7-5395
 6    Telephone: (415) 510-3779                                San Francisco, CA 94102
      Fax: (415) 703-5480                                      Telephone: (415) 436-6646
 7    E-mail: Sharon.O’Grady@doj.ca.gov                        Fax: (415) 436-6632
     Attorneys for Plaintiffs State of California and          E-mail: m.andrew.zee@usdoj.gov
 8   California High-Speed Rail Authority                    Attorneys for Defendants United States
                                                             Department of Transportation, Pete
 9                                                           Buttigieg, Federal Railroad
                                                             Administration, and Amitabha Bose
10

11                            IN THE UNITED STATES DISTRICT COURT

12                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

13                                     SAN FRANCISCO DIVISION

14

15
     STATE OF CALIFORNIA; and                               3:19-cv-02754
16   CALIFORNIA HIGH-SPEED RAIL
     AUTHORITY,                                        STIPULATION AND [PROPOSED]
17                                                     ORDER TO STAY PROCEEDINGS
                                           Plaintiffs, PENDING SETTLEMENT
18                                                     DISCUSSIONS
                    v.
19

20   UNITED STATES DEPARTMENT OF
     TRANSPORTATION; PETE BUTTIGIEG,
21   in his official capacity as Secretary of the
     Department of Transportation; THE
22   FEDERAL RAILROAD
     ADMINISTRATION; AMITABHA BOSE,
23   in his official capacity as Acting
     Administrator of the Federal Railroad
24   Administration,
25                                       Defendants.
26
           Plaintiffs, the State of California and the California High-Speed Rail Authority (Authority),
27
     jointly with Defendants, the U.S. Department of Transportation (Department), the Secretary of
28
                                                        1
                                       STIPULATION AND PROPOSED ORDER TO STAY PROCEEDINGS (3:19-cv-02754)
         Case 3:19-cv-02754-JD Document 29 Filed 03/22/21 Page 2 of 5



 1   Transportation, the Federal Railroad Administration (FRA), and the Acting Administrator,
 2   respectfully request, pursuant to Local Rule 7-12, that the Court stay proceedings in this matter
 3   pending their efforts to reach a negotiated settlement of all claims. In support of this stipulated
 4   request, the parties state as follows:
 5           1.    This action arises out of the May 16, 2019, decision by FRA to terminate a Fiscal
 6   Year 2010 Cooperative Agreement (FY10 Agreement) between FRA and the Authority and to de-
 7   obligate approximately $929 million in associated federal funds. Plaintiffs filed their Complaint
 8   for Declaratory and Injunctive Relief on May 21, 2019. ECF No. 1. In their Complaint, Plaintiffs
 9   asserted a claim under the Administrative Procedure Act and asked this Court to set aside
10   Defendants’ decision to terminate the FY10 Agreement entered into between the Authority and
11   FRA. Shortly after the Complaint was filed, the parties entered into a Stipulation that the
12   approximately $929 million associated with the FY10 Agreement would not be re-obligated,
13   transferred, or awarded to any other recipient, except through a new Notice of Funding
14   Opportunity, and that Plaintiffs would not seek emergency injunctive relief unless such a Notice
15   were issued. ECF No. 11. To date, Defendants have not issued any such Notice of Funding
16   Opportunity for the de-obligated federal funds. Defendants produced the administrative record on
17   November 21, 2019. ECF No. 25. The parties have engaged in discussions over the contents of
18   the record.
19           2.    Following this Court’s referral of the case to alternative dispute resolution, the parties
20   participated in a settlement conference before the Hon. Joseph C. Spero on March 5, 2020. ECF
21   Nos. 27, 28. While the parties exchanged settlement correspondence and discussed potential
22   proposals for resolution of the litigation, they were at that time unable to reach a settlement.
23           3.    More recently, the parties have resumed their efforts to reach a negotiated resolution
24   of this case. The parties have, through counsel, engaged in initial settlement discussions and
25   exchanged settlement correspondence, and they intend to continue those efforts through meetings
26   directly between the Authority and FRA scheduled to begin this month.
27           4.    To minimize any potential litigation burdens on the parties and the Court while the
28   parties continue their efforts to reach a negotiated resolution of this case, the parties believe that a
                                                         2
                                         STIPULATION AND PROPOSED ORDER TO STAY PROCEEDINGS (3:19-cv-02754)
         Case 3:19-cv-02754-JD Document 29 Filed 03/22/21 Page 3 of 5



 1   stay of proceedings is warranted. Engaging in motion practice, disputes over the administrative
 2   record, or other litigation actions could hamper the parties’ efforts to reach a settlement, and
 3   impose burdens on both them and their counsel that are counter to reaching a settlement.
 4          5.   The parties respectfully submit that granting a stay of proceedings will not prejudice
 5   the Court, as there are no pending motions or other pending matters on the docket in this case.
 6   Moreover, the parties have every intention of engaging in discussions as efficiently and as
 7   expeditiously as possible in an attempt to reach a settlement. If the Court approves this joint
 8   request, the parties, if the Court desires, will submit a joint status report summarizing the
 9   settlement status no later than 90 days from the commencement of the stay.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       3
                                       STIPULATION AND PROPOSED ORDER TO STAY PROCEEDINGS (3:19-cv-02754)
         Case 3:19-cv-02754-JD Document 29 Filed 03/22/21 Page 4 of 5



 1   Dated: March 22, 2021                         Respectfully submitted,
 2                                                 MATTHEW RODRIQUEZ
                                                   Acting Attorney General of California
 3                                                 PAUL STEIN
                                                   Supervising Deputy Attorney General
 4                                                 ANNA T. FERRARI
                                                   Deputy Attorney General
 5
                                                   /s/ Sharon L. O’Grady
 6
                                                   SHARON L. O’GRADY
 7                                                 Deputy Attorney General
                                                   Attorneys for Plaintiffs State of California
 8                                                 and California High-Speed Rail Authority
 9                                                 BRIAN M. BOYNTON
                                                   Acting Assistant Attorney General
10
                                                   BRAD P. ROSENBERG
11                                                 Assistant Director
                                                   Federal Programs Branch
12
                                                   /s/ M. Andrew Zee
13
                                                   M. ANDREW ZEE (SBN 272510)
14                                                 ATTORNEY
                                                   United States Department of Justice
15                                                 Civil Division, Federal Programs Branch
                                                   450 Golden Gate Avenue, Room 7-5395
16                                                 San Francisco, CA 94102
                                                   Telephone: (415) 436-6646
17                                                 Fax: (415) 436-6632
                                                   Email: m.andrew.zee@usdoj.gov
18                                                 Attorneys for Defendants
19

20                                            ATTESTATION

21          Pursuant to Local Rule 5-1(i)(3), I attest that I am the ECF user whose ID and password

22   are being used in the electronic filing of this document. I further attest that I have obtained the

23   concurrence in the filing of this document from the other signatory.

24
                                                           /s/ M. Andrew Zee
25                                                         M. ANDREW ZEE
26

27

28
                                                       4
                                       STIPULATION AND PROPOSED ORDER TO STAY PROCEEDINGS (3:19-cv-02754)
         Case 3:19-cv-02754-JD Document 29 Filed 03/22/21 Page 5 of 5



 1                                         [PROPOSED] ORDER
 2         Having considered the parties’ Stipulation to Stay Proceedings Pending Settlement
 3   Discussions, and for good cause shown,
 4         IT IS ORDERED that all proceedings in this case are STAYED pending the parties’
 5   ongoing settlement discussions.
 6         IT IS FURTHER ORDERED that no later than 90 days after the date of this Order, the
 7   parties shall file a joint status report summarizing the status of their settlement discussions.
 8

 9

10   PURSUANT TO STIPULATION, IT IS SO ORDERED.
11

12

13   DATED: March ___, 2021.
14                                                     JAMES DONATO
15                                                     United States District Judge

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        5
                                        STIPULATION AND PROPOSED ORDER TO STAY PROCEEDINGS (3:19-cv-02754)
